Citation Nr: 1438936	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-03 419A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to service connection for a bilateral knee disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1972 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York, which, in pertinent part, denied service connection for a bilateral knee disability.

This case was previously before the Board in March 2012, when it was remanded for further development, to include providing the Veteran an additional VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).
 
FINDING OF FACT

The evidence is against a finding that a bilateral knee disability was manifested in service or within one year after service separation or that it was otherwise incurred in or the result of active service.

CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in April 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, including degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

In a written statement dated in February 2008, the Veteran asserted that his knee problems began when he was kicked down a flight of stairs by his drill instructor.  He had been bothered by his knees ever since.  He also asserted in an August 2009 statement that his knees were injured in boot camp during exercises involving  crawling.  He stated that he was not provided any protective gear for his knees.

The Veteran's service treatment records contain no discussion of pain in either knee or any diagnosis of any knee problems.  His service separation examination in April 1974 reflects normal lower extremities and the Veteran denied having any bone deformity, lameness, or trick/locked knees.

In January 2008, the Veteran sought treatment for right knee pain that had been present for about one and half months.  He had undergone liposuction from his thigh a few months earlier and was not sure if there was residual swelling or fat as a result.  The provider noted suprapatellar swelling in the right knee and a completely normal left knee.  The swelling felt like a fat deposit rather than an inflammatory reaction.  The provider diagnosed mild osteoarthritis of the right knee.  

In August 2008, the Veteran was again treated for knee pain.  He reported pain when he tried to walk or run and stated that he knew it was related to his weight because his knees had been painful since he gained weight.  The provider explained that the Veteran's pain was likely due to arthritis.

The Veteran was afforded a VA examination in April 2012 to determine the nature and etiology of his knee disabilities.  The examiner noted that the Veteran had been diagnosed with osteoarthritis in both knees in 2008.  The examiner considered the Veteran's report of onset of pain and knee problems in service due to crawling in basic training and being tripped by his drill instructor.  On examination, the Veteran had range of motion to 135 degrees of flexion and 0 degrees of extension in both knees with no objective evidence of painful motion.  There was no change on repetitive testing and the Veteran denied experiencing any flare-ups.  Muscle strength and stability testing were both normal.  X-rays showed degenerative joint disease in both knees, but there was no evidence of subluxation or damage to the meniscus.  The examiner offered the opinion that the Veteran's bilateral knee disabilities were less likely than not incurred in or related to his military service based on a lack of evidence of injury in service.

The evidence shows that does not show that the Veteran had osteoarthritis or any other knee disability in service or within the first year after service separation.  Indeed, the first evidence of knee disabilities is in 2008, when osteoarthritis was diagnosed, more than 30 years after service separation.  There is no competent medical evidence to link the Veteran's current diagnosis of osteoarthritis of the knees to his military service.  While the Veteran has stated that he had knee pain and problems since service, and while he is competent to make such statements, the evidence of record does not support the contentions of continuity of symptomatology.  Specifically, the Veteran reported discreet onset of right knee pain in 2008 and stated that his knees had only begun to bother him after he put on weight.  Further, despite extensive ongoing treatment for multiple medical problems, the record does not show any reference to complaints of knee pain prior to 2008.  The VA examiner considered the Veteran's complaints and his history of extensive crawling in service and concluded that the knee pain was less likely than not related to his military service.  The preponderance of the evidence is against the claim of service connection and the benefit of the doubt does not apply.  38 C.F.R. § 5107(b). 

ORDER

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


